Exhibit 99.2 LIVEREEL MEDIA CORPORATION MANAGEMENT’SDISCUSSIONAND ANALYSIS FOR THE THREE AND SIX MONTHS ENDED DECEMBER 31, 2012 Prepared as at January 31, 2013 Index Overview 3 Summary of Results 3 Number of Common Shares 5 Business environment 5 Risk Factors 5 Forward Looking Statements 5 Business Plan and Strategy 6 Results of operations 7 Liquidity and Capital Resources 10 Working Capital 10 Key Contractual Obligations 10 Off Balance Sheet Arrangements 10 Transactions with Related Parties 10 Financial and Derivative Instruments 11 Critical Accounting Estimates 11 Evaluation of Disclosure Controls and Procedures 11 Outlook 12 Current Uutlook 12 Public Securities Filings 12 2 Management Discussion and Analysis The following discussion and analysis by management of the financial results and condition of LiveReel Media Corporation for the three and six months ended December 31, 2012 should be read in conjunction with the condensed unaudited interim consolidated financial statements for the three and six months ended December 31, 2012 and the audited consolidated financial statements and Management Discussion and Analysis for the year ended June 30, 2012. The financial statements and the financial information herein have been prepared in accordance with International Financial Reporting Standards (“IFRS”), as issued by the International Accounting Standards Board (“IASB”). This management discussion and analysis is prepared by management as at January 31, 2013.The Company’s auditors have not reviewed it. In this report, the words “us”, “we” “our”, “the Company” and “LiveReel” have the same meaning unless otherwise stated and refer to LiveReel Media Corporation and its subsidiaries. Overview Summary of Results During fiscal 2007 and 2008, LiveReel entered into various agreements to finance films in exchange for certain distribution rights.However, these arrangements were concluded in the quarter ended September 30, 2008 when the last payment relating to the distribution of King of Sorrow for $20,179 was received. The Company announced in November 2008 it had received board authorization to invest some of its excess cash on hand in exchange traded securities.It pursued this strategy in the last six months of fiscal 2009, but due to market conditions, no such activities occurred in the fiscal 2010 and 2011.The Company continues to review different investment opportunities both inside and outside of the film industry. Subsequent to the end of the quarter ended March 31, 2010, a new majority shareholder took over control of the company.The four former directors resigned effective April 5, 2010 and a new Chief Executive Officer was appointed.It is the new board of directors and the management team’s intention to continue to review investment opportunities both inside and outside of the film industry. On July 15, 2010, the Company granted an option to a third party with whom it negotiated at arm’s length to purchase either its wholly owned subsidiary, LRPC, or to sell LRPC’s assets and assume its liabilities for $1.00.The third party hadthe right to exercise the option until July 15, 2012.The Company also had an option in which it could force the third party to buy the subsidiary or its assets and assume its liabilities for a similar 24 month period.The option and put option described above expired unexercised. On October 4, 2010, 100,000 options issued to the Chief Financial Officer were cancelled. 3 On November 20, 2010, 5,900,000 warrants were exercised at $0.01 USD per warrant resulting in proceeds of $60.062 CDN.In addition, 293,600 previously issued warrants expired on November 30, 2010. On July 21, 2011, the Company entered into two unsecured loan agreements (1) with its largest shareholder, Mad Hatter Investments Inc., in the amount of $33,333 and (2) with related entity, 1057111 Ontario Limited (which is owned by the same person who owns Mad Hatter), in the amount of $16,667. The terms are both the same - loans have a term of approximately 12 months ending July 31, 2012, accrue interest at 10% per annum until maturity, and each are convertible at the option of the holder into common shares of the Company at $0.10 per share. On November 23, 2011, the Company entered into a secured loan agreement with Enthrive Inc., a related party by virtue of having certain common controlling shareholders, in the principal amount of $50,000. The loan has a term of 18 months ending May 23, 2013 or upon the sale or change of control of the Company, accrues interest at 10% per annum until maturity, and is convertible at the option of the holder into common shares of the Company at $0.10 per share. The loan is secured against the assets of the Company. On September 17, 2012, the Company entered into an unsecured loan agreement with Billidan Family Trust, a related party to the Company's largest shareholder, in the aggregate principal amount of $25,000. The loan has a term of 12 months ending September 17, 2013, accrues interest at 12% per annum until maturity, and may be prepaid at any time upon payment of a penalty of $2,000. On December 19, 2012, the Company entered into an unsecured loan agreement with Difference Capital Inc., an arms-length party, in the aggregate principal amount of $50,000. The loan has a term of 12 months, accrues interest at 12% per annum until maturity, and may be prepaid at any time without notice or penalty. The following table summarizes financial information for the 2nd quarter of fiscal 2013 and the preceding seven quarters: Quarters ended Dec. 31, Sept. 30, June 30, March 31, Dec. 31, Sept. 30, June 30, March 31, Total Revenue - Earnings (Loss) from continuing operations Net loss per share - basic and diluted 4 During the quarter ended December 31, 2012, losses were increased from the quarter ended September 30, 2012 due primarily to an increase in shareholder information costs associated with holding the Company’s annual general meeting, public securities filings, professional fees associated with the financing completed in December 2012 and general corporate matters. Number of Common Shares There are 23,521,744 common shares issued and outstanding as of December 31, 2012 and January 31, 2013, being the date of this report.There are no options or warrants outstanding as of December 31, 2012 and January 31, 2013, the date of this report A total of 18,767,200 shares issued are subject to resale restrictions under U.S securities laws. Business Environment Risk Factors The primary risks affecting the Company are substantially unchanged from those discussed in the Company’s annual MD&A for the year ended June 30, 2012. Forward Looking Statements Certain statements contained in this report are forward-looking statements as defined in the U.S. Federal securities laws. All statements, other than statements of historical facts, included herein or incorporated by reference herein, including without limitation, statements regarding our business strategy, plans and objectives of management for future operations and those statements preceded by, followed by or that otherwise include the words “believe”, “expects”, “anticipates”, “intends”, “estimates” or similar expressions or variations on such expressions are forward-looking statements. We can give no assurances that such forward-looking statements will prove to be correct. Each forward-looking statement reflects our current view of future events and is subject to risks, uncertainties and other factors that could cause actual results to differ materially from any results expressed or implied by our forward-looking statements. Risks and uncertainties include, but are not limited to: · Our lack of substantial operating history; · the success of the film projects in which we have interests; · the impact of competition; · the enforceability of legal rights; · the volatility of the entertainment industry. Important factors that could cause the actual results to differ from materially from our expectations are disclosed in more detail set forth under the heading “Risk Factors” in the Management discussion and analysis for the fiscal 2012 year, a copy of which has been filed on EDGAR and SEDAR. Our forward-looking statements are expressly qualified in their entirety by this cautionary statement. 5 Business Plan and Strategy The Company’s business plan continued to evolve in the second quarter of fiscal 2013.During most of fiscal 2007 and 2008, management focused on the financing and distribution of feature films. However, in fiscal 2007, management also received Board of Director approval to utilize excess cash in our business to pursue additional investment opportunities outside the film industry in order to potentially increase our return to shareholders.Management is not limited to any particular industry or type of business with respect to what it considers as investment opportunities. During fiscal 2009, the Company did deploy a portion of its excess cash by investing in exchange traded securities.It did have some success in the third quarter of fiscal 2009, but then incurred significant losses in the fourth quarter of fiscal 2009.As a result, the Company did not continue this practice in the fiscal 2010. In April 2010, the controlling shareholder of the business changed and a new Board of Directors and management team were appointed.The new management team will continue to pursue investment opportunities both inside and outside of the film industry. On July 15, 2010, the Company granted an option to a third party with whom it negotiated at arm’s length to purchase either its wholly owned subsidiary, LiveReel Productions Corporation (“LRPC”), or to sell LRPC’s assets and assume its liabilities for $1.00.The third party had the right to exercise the option until July 15, 2012.The Company also had an option in which it could force the third party to buy the subsidiary or its assets and assume its liabilities for a similar 24 month period.The option and put option described above expired unexercised. On July 21, 2011, the Company entered into two unsecured loan agreements (1) with its largest shareholder, Mad Hatter Investments Inc., in the amount of $33,333 and (2) with related entity, 1057111 Ontario Limited (which is owned by the same person who owns Mad Hatter), in the amount of $16,667. The terms are both the same - loans have a term of approximately 12 months ending July 31, 2012, accrue interest at 10% per annum until maturity, and each are convertible at the option of the holder into common shares of the Company at $0.10 per share. On November 23, 2011, the Company entered into a secured loan agreement with Enthrive Inc., a related party by virtue of having certain common controlling shareholders, in the principal amount of $50,000. The loan has a term of 18 months ending May 23, 2013 or upon the sale or change of control of the Company, accrues interest at 10% per annum until maturity, and is convertible at the option of the holder into common shares of the Company at $0.10 per share. The loan is secured against the assets of the Company. On September 17, 2012, the Company entered into an unsecured loan agreement with Billidan Family Trust, a related party to the Company's largest shareholder, in the aggregate principal amount of $25,000. The loan has a term of 12 months maturing September 17, 2013, bears interest at 12% per annum until maturity, and may be prepaid at any time upon payment of a penalty of $2,000. 6 On December 19, 2012, the Company entered into an unsecured loan agreement with Difference Capital Inc., an arms-length party, in the aggregate principal amount of $50,000. The loan has a term of 12 months maturing December 19, 2013, bears interest at 12% per annum until maturity, and may be prepaid at any time without notice or penalty. Currently, the Company is focused on preserving its cash by minimizing operating expenses, and looking to investment opportunities both within and outside of the film industry. Results of Operations Three months Six months Three months Six months Ended Ended Ended Ended December 31, December 31, December 31, December 31, Revenue $
